Citation Nr: 0721278	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, to include a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1947 to March 
1955.

Initially, the Board of Veterans' Appeals (Board) notes that 
in February 2005, the Board denied entitlement to service 
connection for adenocarcinoma of the prostate, 
diverticulitis, and hepatic cysts.

The veteran appealed the Board's February 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, as a result of a Joint Motion to Vacate and 
Remand filed in September 2006, and an Order dated in October 
2006, vacated the Board's decision and remanded the case for 
compliance with the instructions in the Joint Motion for 
Remand.  


REMAND

As was noted above, in October 2006, the Court remanded the 
veteran's claim for service connection for a genitourinary 
disorder, to include a kidney disorder, pursuant to a Joint 
Motion for Remand, in which the parties to the Joint Motion 
determined that further evidentiary development was required 
with respect to this claim.  This evidentiary development was 
to include efforts to obtain the veteran's private medical 
records from Dr. Walter Kitzer, Dr. Theodore Krutky, and 
Akron City Hospital relating to treatment the veteran 
reportedly received from these medical care providers in 
1956.  VA was to make reasonable efforts to obtain the 
veteran's records from these providers, and it was noted that 
reasonable efforts to obtain private medical records 
generally consisted of an initial request for records and at 
least one follow-up request (a follow-up request will not be 
made if a response to the initial request reveals that the 
records do not exist or that a follow-up request would be 
futile).  38 C.F.R. § 3.159(c)(1) (2006).  If after it made 
reasonable efforts to obtain the records, VA was unable to 
obtain all of the records sought, VA was to advise the 
veteran that it was unable to obtain the records.

The parties to the Joint Motion for Remand further determined 
that to properly adjudicate the veteran's claim, a medical 
opinion was also needed addressing whether adenocarcinoma of 
the prostate, urinary bladder diverticulitis, liver cysts, 
and/or other chronic genitourinary pathology/kidney disorder 
were caused or aggravated by the veteran's service-connected 
urethral stricture disease, chronic prostatitis, and/or in-
service exposure to asbestos.  The parties to the Joint 
Motion for Remand further requested that the medical opinion 
should address whether appellant's in-service urethral trauma 
caused or aggravated the veteran's adenocarcinoma of the 
prostate, urinary bladder diverticulitis, liver cysts, and/or 
other chronic genitourinary pathology/kidney disorder.  

With respect to urinary bladder diverticulitis, the parties 
emphasized that the etiology of this disorder should be 
addressed by the genitourinary examiner as part of the 
genitourinary examination, and not pursuant to an examination 
relating to diseases of the digestive system.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Reasonable efforts should be taken 
to obtain the veteran's private medical 
records from Dr. Walter Kitzer, who was 
associated with the urology clinic at 
Akron City Hospital, Dr. Theodore 
Krutky (deceased), whose son is Dr. 
Kenneth Krutky, 802 Graham Road, 
Cuyhoga Falls, Ohio 44221, telephone: 
1-330-929-4221, and Akron City 
Hospital, 525 East Market Street, 
Akron, Ohio 44310, telephone: 1-330-
375-3000, relating to treatment he 
reportedly received for genitourinary 
complaints from these medical care 
providers in 1956.  Reasonable efforts 
will generally consist of an initial 
request for records and at least one 
follow-up request (a follow-up request 
will not be made if a response to the 
initial request reveals that the 
records do not exist or that a follow-
up request would be futile).  38 C.F.R. 
§ 3.159(c)(1) (2006).  If all of the 
records sought cannot be obtained after 
reasonable efforts to do so, the 
veteran should be advised that all of 
the records were not obtained.  

2.  The veteran should thereafter be 
afforded a new genitourinary 
examination to determine the nature and 
etiology of his adenocarcinoma of the 
prostate, urinary bladder 
diverticulitis, liver cysts, and/or 
other chronic genitourinary 
pathology/kidney disorder.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
requested to state whether it is at 
least as likely as not that 
adenocarcinoma of the prostate, urinary 
bladder diverticulitis, liver cysts, 
and/or other chronic genitourinary 
pathology/kidney disorder were caused 
or aggravated by the veteran's service-
connected urethral stricture disease, 
chronic prostatitis, and/or in-service 
exposure to asbestos.

The examiner should also state whether 
it is at least as likely as not that 
the veteran's in-service urethral 
trauma caused or aggravated the 
veteran's adenocarcinoma of the 
prostate, urinary bladder 
diverticulitis, liver cysts, and/or 
other chronic genitourinary 
pathology/kidney disorder.

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the veteran's claim 
should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




